
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.40



 
 
Boehringer Ingelheim
International GmbH InterMune Pharmaceuticals
3280 Bayshore Blvd
Brisbane, CA 94005
U.S.A.    
 
 
1 August 2001
 
 
Our reference
CD Dr.Mi-mw
 
 
Dr. David Mitchard
Phone +49/61 32/77-34 08
Fax +49/61 32/77-35 83
E-Mail mitchard@ ing.boehringer-ingelheim.com
Binger Strasse 173
55216 Ingelheim am Rhein
Germany
Phone +49/61 32/77-0
Fax +49/61 32/72-0
www.boehringer-ingelheim.com

Development and Marketing Agreement dated March 23, 2001 (Agreement)

Dear Sirs

    Words and expressions defined or interpreted in the Agreement shall have the
same meanings and interpretations when used in this letter.

    We propose the following changes to the Agreement:

1.10The definition Field is extended to include ovarian cancer (oc).

1.22The definition New Indications is extended to include oc.

1.25The definition Protocols is extended to include the clinical protocol dated
06/06/01 entitled

"Actimmune® (Interferon Gamma-1b) in Combination with Chemotherapy (Carboplatin
/ Paclitaxel) for First-line therapy of Advanced Ovarian or Primary Peritoneal
Carcinoma"

which InterMune sent to BII with a letter dated June 14, 2001.

    If you agree with the above, please signify your acceptance by signing and
returning one original of this letter.


Yours faithfully
BOEHRINGER INGELHEIM
INTERNATIONAL GmbH
ppa.
 
Accepted for and on behalf of
InterMune Pharmaceuticals
/s/ D. MITCHARD
Dr. Mitchard
 
/s/ HUBER
Dr. Huber
 
/s/ JOHN J. WULF
by: John J. Wulf Sr. VP of Corporate Development
 
 
 
 
Date: August 10, 2001

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.40

